 

Exhibit 10.10

 

OMNIBUS AGREEMENT FOR TERMINATION OF

SUB-MANAGEMENT AGREEMENTS

 

This Omnibus Agreement for Termination of Sub-Management Agreements
(“Agreement”), is entered into as of March 31, 2017 (the “Termination Date”), by
and among (1) American Realty Capital Hospitality Grace Portfolio, LLC (“Grace
Owner”) and American Realty Capital Hospitality PROPERTIES, LLC (“ARC Owner”
(and together with Grace Owner, “Owner”)), each a Delaware limited liability
company with an address at 405 Park Avenue, New York, New York 10022; and (2)
CRESTLINE HOTELS & RESORTS, LLC (“Crestline Manager”) and CRESTLINE HOTELS OHIO
BEVCO, LLC (“Crestline Bevco”, and together with Crestline Manager, “Manager”),
each a Delaware limited liability company with an address at 3950 University
Drive, Suite 301, Fairfax, VA 22030.

 

WITNESSETH:

 

Pool I Hotels

WHEREAS, Grace Owner and Crestline Manager are parties to a “Management
Agreement” effective as of February 27, 2015, as modified by that certain
Amended and Restated Sub-Management Agreement on September 1, 2015, and further
modified by that certain Second Amended and Restated Sub-Management Agreement on
February 1, 2016, and further modified by that certain First Amendment to Second
Amended & Restated Sub-Management Agreement on October 14, 2016 (such Management
Agreement, modified as described above, the “Pool I Sub-MA”, and the 31 hotels
listed on Exhibit A thereto, the “Pool I Hotels”); and

 

Pool II Hotels

WHEREAS, Grace Owner and Crestline Manager are parties to a “Management
Agreement” effective as of February 27, 2015, as modified by that certain
Amended and Restated Sub-Management Agreement on September 1, 2015 (such
Management Agreement, modified as described above, the “Pool II Sub-MA”, and the
10 hotels listed on Exhibit A thereto, the “Pool II Hotels”); and

 

Pool I Kansas Liquor-Related Hotel

WHEREAS, Grace Owner and Crestline Manager are parties to a “Sub-Management
Agreement” effective as of February 27, 2015, relating to the non-F&B-related
operational aspects of the Hyatt Place Kansas City/Overland Park /Metcalf Hotel
(such Sub-Management Agreement, the “Pool I Kansas Non-F&B Sub-MA”, and such
hotel, the “Pool I Kansas Liquor Hotel”), and to a separate “Sub-Management”,
also effective as of February 27, 2015, relating to F&B-related operational
aspects of the Pool I Kansas Hotel (such Sub-Management Agreement, the “Pool I
Kansas F&B Sub-MA”, and together with the Pool I Kansas Non-F&B Sub-MA, the
“Pool I Kansas Liquor Sub-MA”); and

 

 

 

 

Pool I Ohio Liquor-Related Hotels

WHEREAS, Grace Owner, Crestline Manager, and Crestline Bevco are parties to a
“Sub-Management Agreement” effective as of February 27, 2015, relating to the
Hyatt Place Cincinnati Blue Ash and Hyatt Place Columbus/Worthington hotels
(such Sub-Management Agreement, the “Pool I Ohio Liquor Sub-MA”, and such
hotels, the “Pool I Ohio Liquor Hotels”); and

 

Pool I Texas Liquor-Related Hotels

WHEREAS, Grace Owner and Crestline Manager are parties to a “Sub-Management
Agreement” effective as of February 27, 2015, relating to the Courtyard Dallas
Medical/Market Center, the Hilton Garden Inn Austin/Round Rock, the SpringHill
Suites Houston Hobby Airport, the SpringHill Suites Austin Round Rock, and the
SpringHill Suites San Antonio Medical Center/Northwest (such Sub-Management
Agreement, the “Pool I Texas Liquor Sub-MA”, and such hotels, the “Pool I Texas
Liquor Hotels”); and

 

Pool II Texas Liquor-Related Hotel

WHEREAS, Grace Owner and Crestline Manager are parties to a “Sub-Management
Agreement” effective as of February 27, 2015, relating to the Courtyard Houston
I-10 West/Energy Corridor (such Sub-Management Agreement, the “Pool II Texas
Liquor Sub-MA”, and such hotel, the “Pool II Texas Liquor Hotel”); and

 

SWN Hotels

WHEREAS, ARC Owner and Crestline Manager are parties to a “Sub-Management
Agreement” effective as of October 15, 2015, relating to 15 hotels referenced on
Exhibit A thereto (such Sub-Management Agreement, the “SWN Sub-MA”, and such
hotels, the “SWN Hotels”); and

 

BCC Hotels

WHEREAS, ARC Owner and Crestline Manager are parties to four “Management
Agreements” dated January 27, 2014 (but which did not take effect with respect
to management of hotels until March 21, 2014), as amended on February 27, 2015,
relating to the Courtyard Baltimore, the Courtyard Providence, the Homewood
Suites Stratford, and the Georgia Tech Hotel & Conference Center (such amended
Management Agreements, the “BCC Sub-MAs”, and together with the Pool I Sub-MA,
the Pool II Sub-MA, the Pool I Kansas Liquor Sub-MA, the Pool I Ohio Liquor
Sub-MA, the Pool I Texas Liquor Sub-MA, the Pool II Texas Liquor Sub-MA, and the
SWN Sub-MA, collectively, the “Sub-MAs”; and such hotels, the “BCC Hotels”, and
together with the Pool I Hotels, the Pool II Hotels, the Pool I Kansas Liquor
Hotel, the Pool I Ohio Liquor Hotels, the Pool I Texas Liquor Hotels, the Pool
II Texas Liquor Hotel, and the SWN Hotels, collectively, the “Hotels”); and

 

Terminations

WHEREAS, in connection with those certain Assignments and Amendments of Current
Management Agreement being entered into simultaneously herewith (the “New MAs”),
in accordance with which Manager will manage the Hotels pursuant to the New MAs,
Owner and Manager have agreed to terminate the Sub-MAs with respect to all of
the Hotels, effective as of the Termination Date as provided in this Agreement.

 

2  

 

 

AGREEMENT:

NOW, THEREFORE, for the mutual covenants and considerations herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, and intending to be legally bound, the parties hereto
agree as follows:

 

1.             Subject to and effective as of the Termination Date, each of the
Sub-MAs is hereby terminated from and after the Termination Date, with respect
to each of the Hotels. As of the Termination Date, Manager shall have no further
obligations pursuant to the Sub-MAs.

 

2.             Manager acknowledges and agrees that Manager will not receive any
payments in the future with respect to any services rendered to Owner under the
Sub-MAs or to be rendered to Owner pursuant to the Sub-MAs on or prior to the
Termination Date, other than the Base Management Fee for the month in which the
Termination Date occurs which shall be payable by Owner to Manager in the normal
course in accordance with Section 5.1 of the Sub-MAs.

 

3.             Any capitalized term not specifically defined in this Agreement
shall have the definition given such term in the Sub-MAs.

 

4.             This Agreement is executed by, and shall be binding upon and
inure to the benefit of, the parties hereto and each of their respective
administrators, personal representatives, legal representatives, heirs,
successors and permitted assigns. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any other person.

 

5.             This Agreement may not be amended nor may any rights hereunder be
waived except by an instrument in writing signed by the parties sought to be
charged with such amendment or waiver.

 

6.             This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and it will not be necessary in making
proof of this Agreement or the terms of this Agreement to produce or account for
more than one of such counterparts. All counterparts shall constitute one and
the same instrument. Each party may execute this Agreement via a facsimile (or
transmission of a .pdf file) of this Agreement. In addition, facsimile or .pdf
signatures of authorized signatories of the parties shall be valid and binding
and delivery of a facsimile or .pdf signature by any party shall constitute due
execution and delivery of this Agreement.

 

7.             Each of the parties hereto shall execute and deliver such further
instruments and assurances to provide such other documents as may be reasonably
required to effectuate the purpose of this Agreement.

 

[Signatures follow on next page]

 

3  

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

OWNER:         American Realty Capital Hospitality Grace Portfolio, LLC, a
Delaware limited liability company           By: /s/ James A. Tanaka     Name:  

James A. Tanaka 

    Title: Authorized Signatory     Date: March 16, 2017           American
Realty Capital Hospitality PROPERTIES, LLC, a Delaware limited liability company
          By: /s/ James A. Tanaka     Name:  

James A. Tanaka 

    Title: Authorized Signatory     Date: March 16, 2017         MANAGER:      
  CRESTLINE HOTELS & RESORTS, LLC, a Delaware limited liability company        
  By: /s/ James A. Carroll     Name:   James A. Carroll     Title: President &
CEO     Date: March 10, 2017           CRESTLINE HOTELS OHIO BEVCO, LLC, a
Delaware limited liability company           By: /s/ James A. Carroll    
Name:   James A. Carroll     Title: President & CEO     Date: March 10, 2017

 



4  

